 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                       )   No. CR 20-0020-RAJ
 9                                                   )
                      Plaintiff,                     )
10                                                   )   ORDER GRANTING DEFENSE
                 v.                                  )   MOTION TO FILE OVERLENGTH
11                                                   )   REPLY
     DALE DUPREE CASEY,                              )
12                                                   )
                      Defendant.                     )
13                                                   )
14            Upon the motion of the Defense to file an Overlength Reply in excess of the

15   6-page limitation imposed by CrR 12(b)(5) of the Rules of the United States District

16   Court for the Western District of Washington,

17            IT IS HEREBY ORDERED that the Motion (Dkt. #25) is GRANTED and

18   leave of court is hereby granted for the defendant to file a Reply not to exceed 7

19   pages.

20            IT IS SO ORDERED.

21            DATED this 27th day of March, 2020.

22
23
                                                          A
                                                          The Honorable Richard A. Jones
24                                                        United States District Judge
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                         1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH REPLY                                        Seattle, Washington 98101
       (United States v. Casey; CR20-0020-RAJ) - 1                                (206) 553-1100
